Citation Nr: 0022782	
Decision Date: 08/28/00    Archive Date: 09/01/00

DOCKET NO.  99-06 608	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an evaluation in excess of 10 percent for 
hepatitis. 


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

Alberto H. Zapata, Counsel


INTRODUCTION

The veteran served on active duty from July 1977 to January 
1984.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a November 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas, which assigned an original disability evaluation 
of 10 percent for the veteran's hepatitis.


REMAND

The veteran contends that an evaluation in excess of 10 
percent is warranted for his hepatitis because he experiences 
bouts of anxiety, chronic fatigue, and gastrointestinal 
problems associated with the hepatitis. 

It appears from the veteran's testimony and the argument of 
his representative at the RO hearing in May 1999 that the 
veteran may be claiming to be unemployable due to the 
hepatitis.  Further clarification regarding this matter is 
required.

In his substantive appeal received in March 1999, the veteran 
requested that the RO obtain medical records from the VA 
Medical Center in Waco, Texas reflecting treatment from 
February to March 1999.  The record reflects that the RO did 
not do so.

At a personal hearing at the RO in August 1999, the veteran 
reported that he was being treated for hepatitis at the VA 
Medical Center in Dallas, Texas.  According to a supplemental 
statement of the case issued in October 1999, the RO 
requested that facility to provide records pertaining to 
treatment of the veteran for hepatitis during the last year 
but was told that records pertaining to treatment of the 
veteran during the last year were limited to mental health 
clinic records.  The mental health clinic records were not 
provided.  The Board notes that a 30 percent evaluation is 
warranted for hepatitis if it is manifested by minimal liver 
damage with associated fatigue, anxiety, and gastrointestinal 
disturbance of lesser degree and frequency than required for 
a 60 percent evaluation, but necessitating dietary 
restriction or other therapeutic measures.  38 C.F.R. § 
4.114, Diagnostic Code 7345 (1999).  Therefore, the VA mental 
health clinic records could be supportive of the veteran's 
claim.

An October 1990 Social Security Administration (SSA) letter 
of record shows that the veteran was awarded disability 
benefits effective from September 1989.  The records upon 
which this award was based could be pertinent to the 
veteran's claim.

It also appears from the veteran's testimony at the RO 
hearing that he is alleging that his hepatitis has increased 
in severity since his most recent VA examination pertaining 
to this disability in September 1998.

In light of these circumstances, the case is REMANDED to the 
RO for the following actions:

1.  The RO should contact the veteran and 
request that he identify specific names, 
addresses, and approximate dates of 
treatment for all health care providers, 
private and VA, who may possess 
additional records pertinent to his claim 
for an original rating in excess of 10 
percent for hepatitis.  When the 
requested information and any necessary 
authorization are received, the RO should 
attempt to obtain a copy of all indicated 
records which are not already associated 
with the claims files.  In any event, the 
RO should obtain medical records 
pertaining to treatment of the veteran in 
February and March 1999 at the Waco, 
Texas VA Medical Center, as well as all 
records, including mental health clinic 
records, pertaining to treatment of the 
veteran since March 1998 at the Dallas, 
Texas VA Medical Center.

2.  The veteran should be provided the 
appropriate form to claim entitlement to 
a total rating based on unemployability 
due to service-connected disabilities, 
and told to complete and return the form 
if he desires to claim this benefit. 

3.  The RO should request the SSA to 
provide a copy of its decision awarding 
disability benefits to the veteran and a 
copy of the record upon which the 
decision was based.  The SSA should also 
be requested to provide a copy of records 
pertaining to any subsequent disability 
determinations for the veteran.

4.  Then, the RO should arrange for an 
examination of the veteran by a physician 
with appropriate expertise to determine 
the nature and extent of impairment from 
the veteran's service-connected 
hepatitis.  Any indicated studies should 
be performed, and all findings should be 
set forth in detail.  The examiner should 
be informed of the applicable rating 
criteria for rating hepatitis found at 38 
C.F.R. § 4.114, Diagnostic Code 7345, and 
to specifically address those criteria in 
the examination report.  Specifically, 
the examiner should be requested to 
identify all manifestations of the 
veteran's hepatitis and to assess the 
extent of any associated liver damage, 
fatigue, gastrointestinal disturbance, 
anxiety and depression.  The examiner 
should indicate whether the hepatitis 
necessitates dietary restriction or other 
therapeutic measures.  The examiner 
should also provide an opinion concerning 
the impact of the veteran's hepatitis on 
his ability to work.

The supporting rationale for each opinion 
expressed should also be provided.  The 
claims files must be made available to 
and reviewed by the examiner, and the 
examination report should reflect that 
the claims files were reviewed.

5.  Then, the RO should ensure that the 
above development has been completed.  It 
should then undertake any other indicated 
development and readjudicate the issue of 
entitlement to an original rating in 
excess of 10 percent for hepatitis.  If 
appropriate, the RO should also 
adjudicate the issue of entitlement to a 
total rating based on unemployability due 
to service-connected disabilities.

6.  If the benefit sought on appeal is 
not granted to the veteran's satisfaction 
or if a timely notice of disagreement is 
received with respect to any other 
matter, the veteran and his 
representative should be furnished a 
supplemental statement of the case and be 
afforded an appropriate opportunity to 
respond.  The veteran should be informed 
of the requirements to perfect an appeal 
with respect to any new issue addressed 
in the supplemental statement of the 
case.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  All 
issues properly in appellate status should be returned to the 
Board at the same time.  By this REMAND, the Board intimates 
no opinion as to any final outcome warranted.  No action is 
required of the veteran until he is otherwise notified by the 
RO.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.




		
	SHANE A. DURKIN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).

